DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, specie I, reading on figure 1, claims 1-14, in the reply filed on May 9, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a matrix,” as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: a legal phraseology “comprising” may be replaced by – including- -, or – having --.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Regarding claim 1, the claim recites a composite panel comprising at least one integrated electrical circuit (15), the composite panel comprising ……….”  It is not clear what is the preamble of the claim, and what is the body of the claim.
Claims 2-14 depend upon claim 1 and inherit the same deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puertolas (US 2011/0011627) in view of Gurrie (US 5,296,651), Sung (US 9,460,990), and Broughton (US 9,934,885).
Regarding claim 1, Puertolas, figure 1, discloses a composite panel comprising at least one integrated electrical circuit, the composite panel comprising: a matrix; and a matrix-permeable reinforced material assembly comprising (11, 12, paragraph 0045): a first matrix-permeable fabric preform and a second matrix-permeable fabric preform extending in a superposed relationship (see figure); at least one electrical circuit (15) provided on a film substrate (150), wherein the at least one electrical circuit is placed between the first and second matrix-permeable fabric preforms (see figure), and at least one electrical or electronic device electrically connected to the at least one electrical circuit (obvious as the panel is used for connecting part in aircraft, paragraph 0001, 0005, additionally see explanation with reference to Broughton, below).
Puertolas does not disclose the film substrate comprises at least one hole and/or opening; 
However, providing a hole / opening in a substrate is old and known in the art for solving various problems.  
Gurrie, figure 2a-2b, discloses a substrate with holes (25) in the plane (18), and further discloses that the holes allow flow of adhesive to have enhance bonding (column 3, line 24-47, and column 4, line 43-56).
Sung (US 9,460, 990), figure 18, discloses vent hole (750 of rectangular shape), column 15, line 24-line 51). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the panel of Puertolas, with at least one hole and/or opening; and at least one electrical or electronic device electrically connected to the at least one electrical circuit, as taught by Gurrie and Sung, in order to have a flow of adhesive enhancing the bonding strength.
Additionally, Broughton, figure 3, discloses a component panel to be used in the aircraft engine. Broughton, discloses a panel (200) with electrical conductors (210) sandwiched between two layer (230, 240) formed on resin with fiber material (column 12, line 6-28). Broughton further discloses that composite panel are typically used to sense operating parameters of the engine and  control actuators (column 1, line 20-27), including electrical signals around engine installation (column 2, line 25-31), and further discloses any number of composite panel may be used as required (column 2, line 59-67,  and column 3, line 1-15).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the composite panel with at least one electrical or electronic device electrically connected to the at least one electrical circuit, as taught by Broughton, in order to have necessary electrical interconnection. 

Regarding claim 2, the modified panel of Puertolas further discloses wherein the first and the second matrix-permeable fabric preforms are dry fabric preforms or are pre-impregnated with the matrix (Puertolas, paragraph 0041, 0045, and Broughton).

 Regarding claim 3, the modified panel of Puertolas further discloses wherein the film substrate has a surface area of less than about 85%, or less than about 75%, or less than about 65%, or less than about 55%, or less than about 45%, or less than about 35%, or less than about 25%, or less than 15%, or less than about 5% of the surface area of the composite panel (obvious as the surface area film substrate would depend upon the wiring density and the number of hole / openings).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F .2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 4, the modified panel of Puertolas further discloses wherein the first and the second matrix-permeable fabric preforms are independently selected from the group consisting of woven, nonwoven, knitted, and braided fabric preforms, and/or independently comprise high-performance multifilament fibers selected from the group consisting of glass fibers, carbon fibers, hybrid carbon-glass fibers, aramid fibers, boron fibers, basalt fibers, and natural fibers (obvious as disclosed by Puertolas, at paragraph 0041, 0045, and Broughton). 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use at a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 5, the modified panel of Puertolas further discloses wherein the matrix is a thermoset resin or a thermoplastic resin selected from the group consisting of epoxy resins, phenolic resins, vinyl ester resins, polyester resins, polyurethane resins, cyanate ester resins silicone rubber, polyetherimide (PEI), polyphenylsulfone (PPSU), polyetheretherketone (PEEK), polyphenylene sulfide (PPS), polyetherketoneketone (PEKK), polyaryletherketon (PAEK), polycarbonates (PC), and polyamide (PA) [(obvious as disclosed at paragraph Puertolas 0041, 0045, and Broughton). 

Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use at a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 6, the modified panel of Puertolas further discloses wherein the at least one electrical circuit is a printed electrical circuit and is completely or partially embedded in the composite panel (see figure, Puertolas). 

Regarding claim 7, the modified panel of Puertolas further discloses wherein the at least one electrical circuit comprises at least one electrical conductor material selected from the group consisting of copper, aluminum, and silver, preferably the at least one electrical conductor material is copper (see paragraph 0049, Puertolas, and Broughton). 

Regarding claim 8, the modified panel of Puertolas further discloses wherein the at least one electrical circuit comprises an electrical installation, and/or at least one electrical cable, power cable, or electrical wire including at least one electrical conductor material, and/or at least one electrical connector (obvious as the panel is used for connecting part in aircraft (Puertolas, paragraph 0001, 0005, and Broughton as applied above).

Regarding claim 9, the modified panel of Puertolas further discloses wherein the at least one electrical or electronic device is selected from the group consisting of a lighting system, an automatic window system, a sensor system, a flight display system, a temperature control system, a control unit, a touch-sensitive device, a surveillance system, a piezoelectric device, and an electronic device charging system, and preferably selected from the group consisting of a light source, a light-emitting diode, an organic light-emitting diode, an electrochemiluminescence-based light-emitting device, a radiant heating system, a resistive heating system, a positive temperature control system, a radiant cooling system, a screen, a monitor, a video surveillance system, a video camera, a USB charging port, a wireless charger, a wireless charging pad, a charging wireless station, an automatically dimmable window shade, an automatic window shade, a sensor, an aircraft cabin environmental quality sensor, an ozone sensor, a cabin pressure sensor, a carbon monoxide sensor, a carbon dioxide sensor, a light sensor, an acoustic sensor, a passenger control unit button, a button for controlling a reading light, a flight attendant call button, a seat control and capacitive touch sensor controls (obvious as the panel is used for connecting part in aircraft (Puertolas, paragraph 0001, 0005, and as disclosed by Broughton, applied above), and wherein the at least one electrical or electronic device is completely embedded in the composite panel or is separated from the composite panel (obvious as disclosed at paragraph 0001, 0005). 

Regarding claim 10, the modified panel of Puertolas further discloses wherein one or more electrical circuit of the at least one electrical circuit is electrically connected to an external power supply, preferably the external power supply is an aircraft electrical wiring (obvious as disclosed by Puertolas, paragraph 0001, 0005, and Broughton as applied above).

Regarding claim 11, the modified panel of Puertolas further discloses wherein the composite panel further comprises at least one of an integration or installation assembly, a reinforcement assembly, and a panel cover or lining, preferably molded in the composite panel (see Puertolas, figure 4. Additionally, obvious to provide integration or installation assembly for secure mounting of the component / system, see abstract, Broughton). 

Regarding claim 12, the modified panel of Puertolas further discloses wherein the composite panel is a monolithic composite panel, a sandwich-structured composite panel, or a sandwich-structured composite panel with a honeycomb core or a foam core (see figure, additionally obvious as shown in figure 2, and 3a-3b, and as shown by Broughton, applied above). 

Regarding claim 13, the modified panel of Puertolas further discloses wherein said composite panel is designed to be modular, the composite panel interconnects with at least one adjacent composite panel, more preferably a plurality of said composite panels are interconnected to form a composite panel section comprising a plurality of composite panels, and even more preferably the at least one electrical circuit of each composite panel is electrically connected to the at least one electrical circuit of the at least one adjacent composite panel and wherein at least one of the electrical circuit is electrically connected to an external power supply to form an interconnected electrical power distribution network (obvious in order to have necessary interconnection of various elements, also, disclosed by Broughton, applied above). 

Regarding claim 14, the modified panel of Puertolas further discloses wherein said composite panel is for use in an aircraft (Puertolas, paragraph 0001, and Broughton as applied above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Keranen (US 2019/0069408), figure 1, discloses a composite panel with layer 102, 103, formed of resin with fiber (paragraph 0108), including embedded components.

Heganbart (US 2017/0254065), figure 2, discloses a composite panel with electric circuit (2b) between two layers (6, formed of fiber reinforced plastic material).

Downs (US 2015/0083473), figure 4, discloses a composite panel with electric circuit embedded within, including application with integrated antenna and sensor (paragraph 0070).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / June 2, 2022